Citation Nr: 0608604	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased initial rating for residuals of a 
left knee injury with instability, currently evaluated as 10 
percent disabling.

Entitlement to an increased rating for osteochondritis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July to August of 1954 
and from October 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  That decision granted service connection for residuals 
of a left knee injury and assigned an initial rating of 10 
percent.  In addition, the May 2003 decision granted an 
increased rating of 10 percent for osteochondritis of the 
left knee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2005.  He 
testified that he received regular treatment for two years 
for his left knee complaints from the Birmingham, Alabama VA 
Medical Center.  The veteran's treatment records have not 
been associated with the claims folder.  In addition, the 
veteran testified that the symptoms associated with his left 
knee disorders have increased in severity since his April 
2003 VA examination.  Therefore, a new VA examination is 
warranted in order to fairly adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the treatment 
records pertaining to the veteran's left 
knee disorder from the Birmingham, 
Alabama VA Medical Center dated from 2003 
to the present.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with his left knee.  All 
further indicated special studies should 
be conducted.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated, as should the 
degree or extend of stability of the knee 
joint.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

